NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        DEC 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ALEKS PLLUMBAJ,                                   No.   15-72577

                   Petitioner,                     Agency No. A078-443-106

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Aleks Pllumbaj, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d
672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      Pllumbaj’s contention that the agency abused its discretion in not properly

applying Malty v. Ashcroft, 381 F.3d 942 (9th Cir. 2004), is not supported, because

the agency determined petitioner had demonstrated conditions had changed in

Albania since Pllumbaj’s initial removal hearing, but had failed to demonstrate a

reasonable likelihood of meeting the requirements to establish prima facie

eligibility for asylum and related relief. See Malty, 381 F.3d at 947-48; Mendez-

Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that the agency

applies the correct legal standard where it expressly cites and applies relevant case

law in rendering its decision).

      Because the BIA made its determination on the merits and declined to

address the IJ’s departure bar findings, we need not reach Pllumbaj’s contention

that the IJ erred in finding that the immigration court lacked jurisdiction to reopen

his proceedings.

      In light of this decision, we need not reach Pllumbaj’s contention that he is

eligible for adjustment of status upon reopening of his removal proceedings. See

                                          2                                    15-72577
Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      We lack jurisdiction to consider Pllumbaj’s unexhausted contention

regarding the enforceability of his removal order. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    15-72577